DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on January 28, 2022.

Response to Arguments
       Applicant's amendment/remarks filed January 28, 2022 regarding 35 U.S.C. 112(b) claims 13-18 rejections have been fully considered and found persuasive. Accordingly, said 35 U.S.C. 112(b) claims 13-18 rejections have been withdrawn.

       Applicant's arguments filed January 28, 2022 regarding 35 U.S.C. 103 claims 13-18 rejections have been fully considered but they are not persuasive because of the following reasons below.

Applicant respectfully asserts that “Fuqua describes a compression-release braking system for an opposed-piston engine which operates by release of compressed charge air through a cylinder release valve (which Fuqua also calls a “decompression valve”) mounted on a cylinder of the engine. Charge air is provided to the cylinder through an air charge system including a turbocharger with a compressor”, “The argument proposed in support of the obviousness rejection of claims 13-18 essentially rests on two allegations. The first is that it would have been obvious to the person of ordinary skill in the art to modify Fuqua by “incorporating an aftertreatment device as taught by Larsson because it's obvious combining prior art elements according to known methods to yield predictable results and use known techniques to improve similar devices (i.e. engine aftertreatment devices) in the same way.”, “The second allegation in support of the obviousness rejection is that it would have been obvious to the person of ordinary skill in the art to modify the engine system of Fuqua in view of Larsson by “further incorporating the additional steps because any mass airflow can be regarded as being reduced with respect to higher mass flow values and avoid excessive cooling of the exhaust gas aftertreatment components” and “This begs the fact that “an aftertreatment system of thermally-activated devices coupled to receive exhaust from the cylinders” to Fuqua’s opposed-piston engine system would have to contend with pulses of compressed air when compression-release braking is invoked, without any reasonable expectation that a simple coupling of Larsson’s aftertreatment system to the exhaust channel of Fuqua’s engine would yield predictable results. Furthermore, it would be necessary to provide a control mechanization for Fuqua’s engine system capable of distinguishing between interrupting provision of fuel during compression-release braking fuel from “ceasing fuel injection into the engine while decelerating or motoring the engine”. Manifestly, this would involve activity beyond the scope of either reference cited to support the obviousness rejection”.

The Examiner respectfully submits that regarding the limitation “an aftertreatment system of thermally-activated devices coupled to receive exhaust from the cylinders and transporting a mass exhaust flow from an outlet of the engine to an inlet of the aftertreatment system”, Larsson teaches that a control strategy to keep the exhaust gas temperature high enough to maintain the components (i.e. particulate filter and NOx catalytic converter) in the exhaust aftertreatment system operative and/or stable ([0037 and 0039]). Said teaching needs to be incorporated into Fuqua. Moreover, regarding the limitation “maintaining a thermal state of the mass exhaust flow to sustain thermal activation of one or more of the aftertreatment system devices during deceleration or motoring of the engine by operating the supercharger to reduce the mass airflow to the engine”, it is noted that it refers to a condition achieved by some control measures, while the condition is very broadly worded. Any mass airflow can be regarded as being reduced with respect to higher mass flow values. Still further, Larsson also teaches that favorably, the gas flow through the exhaust gas aftertreatment system can be reduced, so that the exhaust gas aftertreatment system is exposed only to small amounts of gas which might probably cool the system components ([0011]).

Disposition of Claims
Claims 7-30 are pending in this application and claims 1-6 have been canceled.
       Claims 7-12 and 19-30 are withdrawn from consideration.
       Claims 13-18 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fuqua – (US 2012/0210985 A1), in view of Larsson – (US 2012/0059572 A1).

With regard to claim 13, Fuqua (Figs. 3 and 7) disclose:
A method of operating a fuel-injected ([0025-0027]), opposed-piston engine (49) comprising:
a supercharger (110: [0029]) coupled to pump air to cylinders (50) of the engine (49) through a charge air cooler (127), the method comprising:
injecting fuel into the engine (49) while operating the engine (49) in a two-stroke cycle mode ([0006]);
operating the supercharger (110) to provide a mass airflow to the engine (49) (Fig. 3: [0029]);
ceasing fuel injection into the engine (49) while decelerating or motoring the engine (49) ([0015]).

But Fuqua does not explicitly show/discloses the following limitations:
A) An aftertreatment system of thermally-activated devices coupled to receive exhaust from the cylinders and transporting a mass exhaust flow from an outlet of the engine to an inlet of the aftertreatment system.

B) Maintaining a thermal state of the mass exhaust flow to sustain thermal activation of one or more of the aftertreatment system devices during deceleration or motoring of the engine by operating the supercharger to reduce the mass airflow to the engine.

However, regarding limitations (A) above, Larsson teaches that:
1) An exhaust gas temperature of the engine 10 is controlled during interruption of fuel supply to the engine 10 (Larsson [0027]).
2) It is a favorable strategy for keeping the temperature in the exhaust gas aftertreatment system high while the engine is not generating higher negative or positive torque to minimize the cold air gas flow through the engine and the exhaust gas aftertreatment system (Larsson [0034]).
3) Larsson teaches a control strategy to keep the exhaust gas temperature high enough to maintain the components (i.e. particulate filter and NOx catalytic converter) in the exhaust aftertreatment system operative and/or stable ([0037 and 0039]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Fuqua incorporating an aftertreatment device as taught by Larsson because it’s obvious combining prior art elements according to known methods to yield predictable results and use known techniques to improve similar devices (i.e. engine aftertreatment devices) in the same way.

Further on, regarding limitations (B) above, it is noted that it refers to a condition achieved by some control measures, while the condition is very broadly worded. Any mass airflow can be regarded as being reduced with respect to higher mass flow values. Still further, Larsson also teaches that favorably, [0011]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine system of Fuqua in view Larsson further incorporating the additional steps because any mass airflow can be regarded as being reduced with respect to higher mass flow values and avoid excessive cooling of the exhaust gas aftertreatment components ([0034]).

With regard to claim 14, Fuqua in view of Larsson disclose the method according to claim 13, and further on Fuqua also discloses:
wherein the mass airflow to the engine (49) is reduced by recirculating a portion of the mass airflow to an inlet of the supercharger (110) obtained downstream of an outlet of the charge air cooler (127) (Fuqua Fig. 3: [0029]).

With regard to claim 15, Fuqua in view of Larsson disclose the method according to claim 14, and further on Fuqua in view Larsson also discloses:
reducing the mass exhaust flow to the aftertreatment system during deceleration or motoring of the engine (Larsson [0037 and 0039]).

With regard to claim 16, Fuqua in view of Larsson disclose the method according to claim 13, and further on Fuqua also discloses:
wherein the mass airflow includes recirculated exhaust flow (Fuqua Fig. 3: [0015, 0027, 0029 and 0039]).

With regard to claim 17, Fuqua in view of Larsson disclose the method according to claim 16, and further on Fuqua in view of Larsson also discloses:
reducing the mass exhaust flow to the aftertreatment system during deceleration or motoring of the engine (Larsson [0037 and 0039]).

With regard to claim 18, Fuqua in view of Larsson disclose the method according to claim 17 and further on Fuqua in view of Larsson also discloses:
reducing the recirculated exhaust flow during deceleration or motoring of the engine (Larsson [0037 and 0039]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747